         Case 6:20-cv-00018-ADA Document 132 Filed 06/08/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


JIAXING SUPER LIGHTING ELECTRIC                        )
APPLIANCE CO., LTD. AND OBERT, INC.,                   )
           Plaintiff,                                  )
                                                       )
       v.                                              )   CASE NO.: 6:20-cv-00018-ADA
                                                       )
CH LIGHTING TECHNOLOGY CO., LTD.,                      )   JURY TRIAL DEMANDED
ELLIOTT ELECTRIC SUPPLY INC., AND                      )
SHAOXING RUISING LIGHTING CO., LTD.,                   )
           Defendants.                                 )
                                                       )
                                                       )


   JOINT MOTION AND [PROPOSED] ORDER FOR EXTENSION OF DEADLINES

       Plaintiffs Jiaxing Super Lighting Electric Appliance Co., Ltd. and Obert, Inc. (“Super

Lighting”) and Defendants CH Lighting Technology Co., Ltd. and Shaoxing Ruising Lighting

Co., Ltd. (“CH Lighting”) and Elliott Electric Supply Inc. (“Elliott”) (collectively, the “Parties,”

and individually, a “Party”), by and through their undersigned counsel and subject to the

approval of the Court, hereby stipulate and agree that the following deadlines set forth in the

Scheduling Order (Dkt. No. 29) and their proposed Joint Motion and Proposed Order for

Extension of Deadlines (Dkt. No. 119) shall be extended as set forth in the table below. All

other case deadlines in the Scheduling Order shall remain unchanged.

       WHEREAS, the Court permitted an extension of the close of fact discovery until June 7,

2021 during the hearing held on April 28, 2021;

       WHEREAS, an expert witness of Defendants has a serious medical emergency, forcing

him to withdraw from the case;




                                                 -1-
        Case 6:20-cv-00018-ADA Document 132 Filed 06/08/21 Page 2 of 4




       WHEREAS, the Parties agree to extend the deadline for opening expert reports by one

week to June 21, 2021, and the deadline for rebuttal expert reports by one week to July 19, 2021;

       WHEREAS, the Parties’ agreed extensions will not alter the Court’s trial setting for

October 21, 2021;

       NOW, THEREFORE, SUBJECT TO APPROVAL BY THE COURT, IT IS HEREBY

STIPULATED AND AGREED that the scheduling order in this case shall be modified to set the

following case deadlines:

                 Event                  Current Dates in         Proposed Deadline
                                           Dkt. # 1191
        Close of Fact Discovery           June 7, 2021         No change; June 7, 2021
        Opening Expert Reports           June 14, 2021              June 21, 2021
        Rebuttal Expert Reports           July 12, 2021             July 19, 2021
       Close of Expert Discovery          July 26, 2021       No change; July 26, 2021
         Daubert/Motions for             August 6, 2021       No change; August 6, 2021
          Summary Judgment


       IT IS FURTHER STIPULATED AND AGREED that all other case deadlines shall

remain as previously ordered by the Court.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


       Signed this ___ day of ________, 2021.

                                             ________________________________________
                                             ALAN D ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE




   1
    On May 22nd, Mr. Robert Earle from Judge Albright’s chambers confirmed the Court
would be granting the motion set forth in Docket No. 119.


                                               -2-
        Case 6:20-cv-00018-ADA Document 132 Filed 06/08/21 Page 3 of 4



Dated: June 8, 2021                  Respectfully Submitted,

 /s/ Robert S. Hill                       By: /s/ Abigail A. Gardner
 Robert S. Hill (Lead counsel)            Matthew C. Bernstein
 Texas Bar No. 24050764                   California State Bar No. 199240
 Email: robert.hill@hklaw.com             MBernstein@perkinscoie.com
 Sara Schretenthaler Staha                Evan S. Day (Pro Hac Vice)
 Texas Bar No. 24088368                   EDay@perkinscoie.com
 HOLLAND & KNIGHT LLP                     Miguel J. Bombach (Pro Hac Vice)
 200 Crescent Court, Suite 1600           MBombach@perkinscoie.com
 Dallas, TX 75201                         Ruchika Verma (Pro Hac Vice)
 Telephone: (214) 964-9500                RVerma@perkinscoie.com
 Facsimile: (214) 964-9501                Abigail A. Gardner
                                          California State Bar No. 334598
 Allison M. Lucier (Pro Hac Vice)         AGardner@perkinscoie.com
 Massachusetts Bar No. 569193             PERKINS COIE LLP
 Email: allison.lucier@hklaw.com          11452 El Camino Real, Suite 300
 10 Saint James Avenue, 11th Floor        San Diego, CA 92130
 Boston, MA 02116                         Telephone: (858) 720-5700
 Telephone: (617) 523-2700                Facsimile: (858) 720-5799
 Facsimile: (617) 523-6850
                                          Skyler M. Howton
 Stacey H. Wang (Pro Hac Vice)            Texas Bar No. 24077907
 California Bar No. 245195                SHowton@perkinscoie.com
 Email: stacey.wang@hklaw.com             500 N. Akard Street, Suite 3300
 400 South Hope Street                    Dallas, TX 75201-3347
 Los Angeles, CA 90071                    Telephone: (214) 259-4951
 Telephone: (213) 896-2400                Facsimile: (214) 965-7752

 Leonie Huang (Pro Hac Vice)              Attorneys for Plaintiff JIAXING SUPER
 New York Bar No. 5128442                 LIGHTING ELECTRIC APPLIANCE CO., LTD.
 Email: leonie.huang@hklaw.com            AND OBERT, INC.
 31 West 52nd Street
 New York, New York 10019
 Telephone: (212) 513-3398
 Facsimile: (212) 385-9010



 Attorneys for Defendants CH LIGHTING
 TECHNOLOGY, CO., LTD., ELLIOTT
 ELECTRIC SUPPLY INC., AND SHAOXING
 RUISING LIGHTING CO., LTD.




                                        -3-
        Case 6:20-cv-00018-ADA Document 132 Filed 06/08/21 Page 4 of 4



                                CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that a true and correct copy of the foregoing

document has been served on June 8, 2021, via the Court’s CM/ECF system on all counsel of

record who have consented to electronic service.


                                      By: /s/ Robert S. Hill
                                              Robert S. Hill




                                               -4-
